— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered November 2, 1989, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
Following the denial of his motion to suppress a pistol recovered from his jacket at the time of his arrest, the defendant pleaded guilty to the reduced charge of attempted criminal possession of a weapon in the third degree. Before accepting the defendant’s plea, the Supreme Court, in accordance with its own policy, required the defendant to waive his right to appeal his conviction, including the adverse suppres*861sion ruling. Contrary to the defendant’s contention, it was not improper for the Supreme Court to require him to waive his right to appeal in exchange for its acceptance of his plea to a reduced charge and a sentence commitment (see, People v Bratton, 175 AD2d 136; People v Strafford, 164 AD2d 898). Consequently, we find that the defendant’s waiver of his right to appeal was valid, and, therefore, dismiss the appeal (see, People v Seaberg, 74 NY2d 1). Bracken, J. P., Lawrence, Eiber and Santucci, JJ., concur.